            Case 1:19-cv-02396-ELH Document 1 Filed 08/20/19 Page 1 of 24



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                   (Baltimore Division)

MITSUKO MAEDA                                 *
3-8-16 Hatahara-Dori
Nada-Ku, Kobe                                 *
Hyogo
657-0822                                      *
Japan
                                              *
                Petitioner,
                                              *       Civil No.:
v.
                                              *
TOMMY KWOKWING WONG
612 Cedarday Drive                            *
Bel Air, Maryland 21015
                                              *
                Respondent.
                                              *

*      *        *      *         *    *       *       *      *      *       *      *       *

              VERIFIED PETITION FOR RETURN OF CHILDREN TO JAPAN
                      AND ISSUANCE OF SHOW CAUSE ORDER

The Convention on the Civil Aspects of International Child Abduction, done at The Hague
on October 25, 1980; International Child Abduction Remedies Act, 22 U.S.C. 9001 et seq.

                                       INTRODUCTION

       1.       Petitioner, Mitsuko Maeda (the “Mother”), by and through her undersigned

attorneys, files this Verified Petition for Return of Children to Japan (hereinafter “Petition”),

against the Respondent, Tommy Kwokwing Wong (the “Father”).

       2.       This Petition is filed as a result of the Father’s wrongful retention in the United

States of the parties’ son T.M., born in 2009, and the parties’ daughter H.M., born in 2011

(collectively the “children”).




                                                  1
             Case 1:19-cv-02396-ELH Document 1 Filed 08/20/19 Page 2 of 24



        3.       The Father has retained the children from the children’s proper custody and

habitual residence jurisdiction of Japan. The retention began on or about June 22, 2019.

        4.       This Petition is brought pursuant to The Convention on the Civil Aspects of

International Child Abduction, done at the Hague on October 25, 19801 (hereinafter the “Hague

Convention” or “Convention”) and the International Child Abduction Remedies Act2 (hereinafter

“ICARA”).

        5.       The Convention came into effect in the United States of America on July 1, 1988,

and was ratified between the United States of America and Japan on April 1, 2014.3

        6.       The objects of the Convention are as follows: (1) to secure the immediate return

of children wrongfully removed or wrongfully retained in any Contracting State; and (2) to

ensure that rights of custody and of access under the law of one Contracting State are effectively

respected in other Contracting States. Convention, art. 1.

                                             JURISDICTION

        7.       This Court has jurisdiction under ICARA § 9003 because this case involves the

wrongful retention of two children under the age of sixteen in the United States from the

children’s habitual residence of Japan, and the children are currently located within the

jurisdiction of this Court in Harford County in the District of Maryland.

                                                   FACTS

        8.       The Mother is a Japanese citizen. The Mother speaks Japanese. She is somewhat

fluent in English.



1
  T.I.A.S. No. 11,670 at 1, 22514 U.N.T.S. at 98, reprinted in 51 Fed. Reg. 10,493 (1986), text available at:
https://www.hcch.net/en/instruments/conventions/specialised-sections/child-abduction (last accessed August 20,
2019).
2
  22 U.S.C. 9001 et seq. (2015).
3
  See Hague Convention Country List, at: https://travel.state.gov/content/childabduction/en/country/hague-party-
countries.html (last accessed August 20, 2019).


                                                       2
            Case 1:19-cv-02396-ELH Document 1 Filed 08/20/19 Page 3 of 24



       9.       The Father is a Chinese and United States citizen. The Father is fluent in Chinese

and English.

       10.      The Father obtained United States citizenship through his marriage to a United

States citizen, whom he later divorced. The Father has two adult daughters and one adult son

from his prior marriage. The Father is estranged from his two adult daughters.

       11.      Since 1995 the Father had been employed by the United States Army.

       12.      The parties met in 2006 in Hong Kong where the Mother was completing her

doctorate degree and where the Father was visiting during his station in Japan.

       13.      The parties married on May 14, 2007 in Japan.

       14.      The parties agreed at the outset of their marriage that they would live in Japan.

       15.      The Mother, as her family’s eldest daughter, undertook the role of caring for her

elderly parents who live in Kobe, Japan.

       16.      Since 2007 the Mother has been employed as a Professor of International and

Comparative Education at Osaka Jogakuin University in Japan.

       17.      From 2005 until December 2017, the Father worked at the United States Army

International Technology Center-Pacific Asian Research Office in Tokyo, Japan.

       18.      As a result of the parties’ respective employments and pursuant to their

agreement, the Mother resided in Kobe, Japan and the Father resided in Tokyo, Japan. The

parties purchased in the Mother’s name a condominium in Tokyo for the Father’s residence. The

Mother resided with her parents in Kobe.

       19.      The parties traveled back and forth between Kobe and Tokyo to spend time

together. The commute was approximately five hours by train.

       20.      The parties’ son T.M. was born in November 2009 in Kobe, Japan.




                                                  3
          Case 1:19-cv-02396-ELH Document 1 Filed 08/20/19 Page 4 of 24



        21.     After the birth of T.M., the Mother could no longer commute back and forth

between Kobe and Tokyo. The Father therefore commuted to Kobe to spend time with the family

approximately one or two times per month.

        22.     The Mother took one year of maternity leave from her employment. After T.M.

turned one year old, he began attending daycare in Kobe.

        23.     The parties’ daughter H.M. was born in January 2011 in Japan.

        24.     The Mother again took one year of maternity leave from her employment. After

H.M. turned one year old, she began attending the same daycare as her brother in Kobe.

        25.     The parties and children are each named on the Mother’s family register in Japan.

        26.     The children have dual citizenship in Japan and the United States by virtue of

their parents’ nationalities.

        27.     The children’s first language is Japanese.

        28.     After the children were born, the parties continued to reside separately. The

children have always resided with the Mother by agreement of the parties.

        29.     The Mother has always been the primary parent involved in the children’s daily

upbringing, education, medical treatment, and care.

        30.     The children have always been fully involved and integrated in all aspects of daily

and cultural life in Japan. The children live in Japan with the Mother and have very close

relationships with their extended family in Japan where the Mother’s family resides.

        31.     The children have attended daycare and then elementary school in Japan for

nearly all of their lives. They have a pediatrician in Japan, Japanese passports, attend various

extracurricular activities in Japan, and have many friends in Japan. The children are very

integrated in Japan and are well liked by their peers and teachers.




                                                 4
          Case 1:19-cv-02396-ELH Document 1 Filed 08/20/19 Page 5 of 24



        32.    Throughout the marriage, the Father told the Mother that as part of his position

with the United States Army, at some point in time it was inevitable that he would be transferred

to the United States for a fixed period of time. The parties’ discussions during their marriage

about this potential temporary transfer order never led to any agreement for the Mother and

children to relocate with the Father to the United States. The children are of Japanese heritage,

their native language is Japanese, and the parties agreed from the outset of their children’s births

that the Mother and children would never live anywhere other than Japan.

        33.    In April 2017, when the children were seven and six years old, the Mother’s

University in Japan offered her a one-year sabbatical opportunity. The Mother considered a

sabbatical in Hong Kong where the children could learn Chinese and their Father’s heritage. The

Mother liked the idea of Hong Kong for the sabbatical period because it was close enough to

Japan to allow her to frequently return to visit her elderly mother in Kobe, who lives in a nursing

home.

        34.    While the parties were discussing the Hong Kong sabbatical opportunity, the

Father told the Mother in August 2017 that he had received unexpected military orders to

transfer from Japan to the United States.

        35.    The Father received his orders to Aberdeen Proving Ground in Maryland to begin

in January 2018.

        36.    The Father could have retired from the United States military at any time because

he has completed over twenty years of service. The parties’ discussed and agreed that the Father

would continue in the army at least until he could return home to Japan or until the Father

located post-retirement employment in Japan.




                                                 5
            Case 1:19-cv-02396-ELH Document 1 Filed 08/20/19 Page 6 of 24



          37.   The Father told the Mother that if he accepted the order to transfer to the United

States for a period of no more than two years then he would be able to return to Japan after that

period.

          38.   The Father also told the Mother that if he refused the temporary assignment to the

United States then he would be forced to retire from the military.

          39.   On August 9, 2017, the Father wrote to the Mother and told her that he had

accepted the offer to transfer to Aberdeen Proving Ground and that he had come to the

conclusion that this temporary period in the United States would be best for the family.

          40.   The parties discussed how long the Mother and the children would temporarily

reside in Maryland during the Father’s two-year assignment.

          41.   The parties discussed and agreed that a temporary stay in the United States would

benefit the family and provide the opportunity for the children to learn English, just as the Hong

Kong opportunity would have provided the children an opportunity to learn another language

and culture.

          42.   The Father told the Mother that she could return to Japan as frequently as

practical during this temporary stay in the United States.

          43.   The Mother was excited about the opportunity to stay in the United States

temporarily, to serve as a visiting professor at a university in the United States, and for the

children to learn English and western culture during the period of the Father’s temporary military

assignment in the United States.

          44.   The parties agreed that a limited duration, two-year maximum temporary stay in

Maryland was feasible for their family, particularly given that the children were young and

enrolled in elementary school and would be back home in Japan to complete elementary school




                                                 6
          Case 1:19-cv-02396-ELH Document 1 Filed 08/20/19 Page 7 of 24



there and begin secondary school. The parties agreed that a two-year maximum period in the

United States would facilitate a smooth reintegration once the children returned to Japan.

       45.     The parties agreed that the Mother and children would return home to live in

Japan after a maximum of two years in the United States, regardless of whether or not the Father

chose to stay longer than the agreed temporary period in the United States.

       46.     From August 2017 through December 2017, the Father searched for a home in

Maryland, located visiting professorship opportunities for the Mother, and attempted to obtain

immigration status for the Mother to travel to the United States.

       47.     On November 7, 2017, the Father traveled to Maryland to begin searching for a

home near the Aberdeen Proving Ground. The Mother desired a home that was near other

Japanese families and where she would not need to drive to any visiting professorship that she

may undertake for her university sabbatical during the temporary stay.

       48.     The Father returned home to Japan in early December 2017.

       49.     In furtherance of the parties’ temporary stay in Maryland, in August 2017 the

Mother began applying for visiting professor positions at universities near the potential residence

in Maryland.

       50.     The Mother did not have any success with her visiting professor applications.

       51.     The Father therefore told the Mother that she should put on her applications that

she is married to a United States citizen and a United States military officer and that she is

applying for a green card.

       52.     The Father told the Mother that she would be able to obtain a “green card” for her

to stay in the United States because she is the spouse of an army military officer. In October




                                                 7
         Case 1:19-cv-02396-ELH Document 1 Filed 08/20/19 Page 8 of 24



2017, the Father therefore submitted his I-130 Petition for Alien Relative application for the

Mother to obtain a green card. The Mother’s green card was later approved on March 27, 2018.

       53.     The Mother finally received an offer in October 2017 and accepted a one-year

visiting professorship – in line with her one-year sabbatical from her university in Japan – at the

University of Pennsylvania.

       54.     The Mother’s University in Japan granted the Mother permission to take a short-

term sabbatical from her professorship position and approved the temporary sabbatical from

April 2018 until March 2019.

       55.     On December 21, 2017, the Father traveled to Maryland to begin his military

orders starting from January 2018.

       56.     The parties discussed and considered the best timing for the children to transfer

into an English-speaking elementary school because the children’s first language is Japanese and

they did not speak English well. The parties concluded that it would be better for the children to

begin in January 2018 after the winter school break rather than traveling with the Mother at the

conclusion of her university semester in April 2018 with only two months left in the elementary

school year in Maryland.

       57.     The Mother and children therefore traveled on December 26, 2017 and met the

Father who was already in Maryland. The Mother remained in Maryland with the children during

her university winter break and returned home to Japan on January 15, 2018.

       58.     The children enrolled in Homestead Wakefield Elementary School in Bel Air.

       59.     The Father located an isolated residence in Bel Air, Maryland, ignoring the

Mother’s needs during this temporary stay. The located residence required the Mother to drive

herself to utilize any public transportation, which she could not do. The Father accepted a




                                                8
          Case 1:19-cv-02396-ELH Document 1 Filed 08/20/19 Page 9 of 24



contract to purchase the residence on or about December 23, 2017, which was recorded in his

name on or about January 4, 2018.

       60.     On March 27, 2018, the Mother traveled to Maryland to begin her one-year

temporary sabbatical with the University of Pennsylvania.

       61.     During the temporary sabbatical in Maryland, the Mother travelled back home to

Japan twice in June 2018 and November 2018 for her university employment in Japan and to

visit friends and family. On each occasion, the children did not travel with the Mother because

they were enrolled in school and the Father reasoned that frequent travel to Japan was not

necessary because the children were returning home to Japan after the temporary two-year

maximum stay in the United States.

       62.     Prior to living together with the Father in Maryland, the parties had never lived

together as a family unit. The Mother was aware of the abusive nature of the Father but it

escalated after they started living together every day.

       63.     The Father immediately began constantly verbally abusing the Mother.

       64.     Due to the Father choosing a home in an isolated area, the Mother relied almost

exclusively on the Father for her daily transportation and for developing any sort of relationship

with the United States culture.

       65.     The Mother was also aware of the Father’s obsessive-compulsive behavior, which

escalated after the Mother and children began living together with the Father. While residing

separately in Japan, the Father often scolded the Mother for allowing the children to develop

friendship or to invite their friends to their home in Japan, saying that the children may get

“dirty”. On one occasion when the children invited a Vietnamese friend to visit while in the

United States, the Father complained the house had been “contaminated.”




                                                  9
         Case 1:19-cv-02396-ELH Document 1 Filed 08/20/19 Page 10 of 24



       66.       Due to the Father’s phobias, the Father’s psychological control over the children

began to worsen and the Mother became increasingly concerned about the children’s well-being

around the Father on a daily basis.

       67.       On or about September 2018, the Father began raising the possibility of retiring

from the military. The parties had always discussed and agreed that if the Father were to retire,

the Mother and children would continue to live in Japan when that occurred.

       68.       In December 2018 the Father retired from the military.

       69.       The Father then began unilaterally searching for a home in Pennsylvania. The

Mother confronted the Father about his efforts to locate another home in a different state when

the children were returning home to Japan in less than one year no later than December 2019.

The Father ignored the Mother.

       70.       The Mother’s one-year temporary sabbatical ended on March 31, 2019. The

Mother therefore returned to Japan on March 25, 2019 to begin the new university semester on

April 1, 2019.

       71.       The Mother planned to return to Maryland from August through September 2019

to continue caring for the children during the summer break from school. The Mother promised

the children she would speak to them daily by telephone or video.

       72.       After the Mother returned home to Japan, the Father immediately began

interfering with contact between the Mother and children.

       73.       In May 2019, the Father contacted the Mother and told her that he had purchased

a new home in Pennsylvania.




                                                 10
         Case 1:19-cv-02396-ELH Document 1 Filed 08/20/19 Page 11 of 24



       74.      The Mother took leave from her employment in Japan for ten days to travel to the

United States on June 13, 2019 rather than waiting until the summer break in August because of

her fear that the Father had plans to cease contact between the Mother and the children.

       75.      On June 15, 2019, the Mother confronted the Father about the children’s

passports. The Father refused to disclose the location of the passports.

       76.      The parties continued to argue throughout that night. The Mother suggested that

perhaps the parties should separate. The Father immediately reacted with outrage and began

screaming at the Mother and shouting abusive language at her. The next day, the Mother sought

legal advice.

       77.      On June 22, 2019, the day of the Mother’s scheduled return home to Japan, the

Father asked to speak to the Mother at the home in Bel Air.

       78.      During the parties’ discussion, the Father for the first time told the Mother that he

has unilaterally decided that the children will remain in the United States and will not return to

Japan at the conclusion of the two-year maximum temporary stay—thereby repudiating the

parties’ shared agreement for the children to return to Japan at the conclusion of the temporary

two-year maximum period in the United States.

       79.      The Father asked the Mother to consent to the children’s indefinite stay in the

United States. The Mother of course refused. The Mother told the Father that she does not agree

and has never agreed for the children to stay in the United States beyond the agreed-upon

temporary two-year maximum period. She told the Father that she has never agreed for the

children to live permanently or indefinitely anywhere outside of Japan. The Mother made clear

to the Father that based on the Father’s repudiation of the parties’ agreement for the children to




                                                 11
          Case 1:19-cv-02396-ELH Document 1 Filed 08/20/19 Page 12 of 24



return home to Japan, the Mother no longer agrees for the children to be in the United States,

even temporarily.

         80.   On July 2, 2019, the Father filed a Complaint for Custody in the Circuit Court for

Harford County in Case No. C-12-FM-19-001184. The Mother has not participated in that

proceeding and has not been served with the Complaint or 90-day Writ of Summons. According

to the public docket, the Father sought and obtained an ex parte temporary order prohibiting the

children’s removal from the United States until further order.

         81.   The Father has now also restricted the Mother’s access time with the children.

Between the date of the Father filing his state court custody Complaint and the date of filing this

Petition, the Mother has not had any in-person access with the children and the Father has only

allowed the Mother to communicate to the children via Facetime supervised by him.

         82.   The Mother has also now learned that the Father has imminent plans to relocate

the children to York County, Pennsylvania before the start of the 2019-2020 school year and,

upon information and belief, that he has unilaterally enrolled the children for a full year of school

in Pennsylvania, or alternatively, in Maryland.

         83.   The parties never had a shared intent for the children to live anywhere other than

Japan. The parties’ only last shared, settled intent with respect to the children’s habitual

residence has been that the children will reside in Japan with the Mother.

         84.   The children have resided in Japan for all of their lives. The parties agreed to a

fixed temporary two-year maximum period for the children to live in the United States and for

the children to return to Japan no later than December 2019.

         85.   The Mother has never consented for the children living anywhere other than

Japan.




                                                  12
         Case 1:19-cv-02396-ELH Document 1 Filed 08/20/19 Page 13 of 24



        86.     The Mother has not acquiesced in the Father’s wrongful retention of the children

in the United States from Japan.

        87.     At the time of the Father’s wrongful retention of the children on June 22, 2019,

the Mother had (and continues to have) rights of custody to the children in Japan, by operation of

Japanese law, as fully set forth below.

        88.     The Father retained the children in the United States on or about June 22, 2019

when he announced that he is unilaterally retaining the children in the United States and that he

refuses to return the children to Japan at the conclusion of the two-year maximum agreed

temporary period in December 2019.

        89.     The Father is in breach of the Mother’s rights of custody as a result of his

retention of the children in the United States from the children’s habitual residence of Japan.

        90.     From the children’s birth until the Father’s wrongful retention of the children, the

Mother has been the children’s primary caretaker. The Mother has consistently and without

interruption exercised her rights of custody to the children.

        91.     The Mother has submitted her Hague Convention Return Application (“Hague

Application”) to the Japanese Ministry of Foreign Affairs (the Japanese Central Authority),

which will then be transmitted to the United States Department of State Office of Children’s

Issues (the United States Central Authority).

                                COUNT I – WRONGFUL RETENTION

        92.     The Mother restates and re-alleges the allegations contained in Paragraphs 1

through 91 as if fully set forth herein.

        93.     The Convention applies to cases in which a child under the age of sixteen (16)

years has been removed or retained from his or her habitual residence in breach of rights of




                                                 13
         Case 1:19-cv-02396-ELH Document 1 Filed 08/20/19 Page 14 of 24



custody of a petitioner, which the petitioner had been exercising at the time of the wrongful

removal or wrongful retention of the children.

        94.      The children in this case are under the age of 16.

        95.      The habitual residence of the children is Japan.

        96.      The retention of the children in the United States from Japan is wrongful and

began on or about June 22, 2019 – the date the Father told the Mother that the children are not

returning home to Japan at the end of the two-year maximum temporary period in December

2019. It was then that the Father made the unilateral decision to remain with the children in the

United States, thereby repudiating the parties’ agreement for the children to return home to Japan

at the conclusion of the temporary period in the United States.

        97.      During this conversation on June 22, 2019, the Mother learned for the first time

the true nature of the family’s situation in Maryland – namely, that the Father has unilaterally

decided that the children are not returning to Japan and that the Father has repudiated the parties’

agreement for the children to return to Japan at the conclusion of the temporary period in the

United States.

        98.      In response to the Father’s statements in the conversation on June 22, 2019, the

Mother told the Father that she does not agree, and never has agreed, for the children to stay in

the United States beyond the originally agreed-upon temporary two-year maximum period. She

told the Father that she has never agreed for the children to live permanently or indefinitely

anywhere outside of Japan.

        99.      The habitual residence of the children is Japan and was Japan on the date the Father

retained the children in the United States.

        100.     The children have lived in Japan since their respective births in 2009 and 2011.




                                                   14
         Case 1:19-cv-02396-ELH Document 1 Filed 08/20/19 Page 15 of 24



       101.    The parties have only ever had a shared, settled intent for the children to reside in

Japan. They have never had a shared intent for the children to live anywhere other than Japan. The

parties agreed for the children to have a temporary two-year maximum period in the United States, at

the end of which the children would return to Japan. The parties never agreed for the child to live

outside Japan indefinitely or permanently.

       102.    At the time of the Father’s wrongful retention of the children in the United States

from Japan, the Mother had and continues to have rights of custody to the children by operation

of law under Japanese law.

       103.    Notice is given in this pleading that the Mother is relying upon foreign law.

Fed.R.Civ.P. 44.1.

       104.    The Civil Code of Japan (the “Civil Code”) governs the application of law as it

relates to the Mother’s rights of custody.

       105.    Under Article 818(3) of the Civil Code, parental authority shall be exercised

jointly by married parents.

       106.     “A person who exercises parental authority holds the right, and bears the duty, to

care for and educate the child for the child’s interests.” Japanese Civil Code, Art. 820.

       107.     “Residence of a child shall be determined by a person who exercises parental

authority.” Japanese Civil Code, Art. 821.

       108.    The rights and responsibilities of a person entitled to parental authority under

Japanese law necessarily involve the “care of the child” and is therefore a right of custody under

Article 5a of the Hague Convention.




                                                 15
         Case 1:19-cv-02396-ELH Document 1 Filed 08/20/19 Page 16 of 24



       109.    The Mother here, as the holder of joint parental authority over the children, never

agreed for the Father to retain the children in the United States permanently or indefinitely. She

never agreed for the children to be kept outside Japan after December 2019.

       110.    The Mother has these rights by operation of law even without any orders being

entered relating to the children by any Japanese courts, and she had these rights at the time the

Father announced his unilateral retention of the children in the United States.

       111.    The Father’s retention of the children in the United States is therefore in breach of

the Mother’s rights of custody under Japanese law and is wrongful.

       112.    At the time the Father wrongfully retained the children in the United States from

Japan, the Mother was exercising her custody rights within the meaning of Articles 3 and 5a of

the Convention by caring for the children, fully participating in the children’s lives, and

undertaking all parental responsibilities since the children were born.

       113.    The Father’s wrongful retention of the children in the United States from Japan is

wrongful under the Hague Convention because the Father has retained the children in the United

States from the habitual residence of Japan, in breach of the Mother’s rights of custody to the

child under Japanese law, which the Mother was exercising at the time of the retention (or would

have been exercising but for the Father’s wrongful retention).

       114.    The Mother has promptly taken all legal steps available to her to seek the return

of the children to Japan in accordance with the Hague Convention.

       115.    The Mother has never acquiesced or consented to the retention of the children in the

United States from Japan.

       116.    The children are currently physically located within the District of Maryland

(Baltimore Division) at 612 Cedarday Drive, Bel Air, Maryland 21014.




                                                16
           Case 1:19-cv-02396-ELH Document 1 Filed 08/20/19 Page 17 of 24



                                   COUNT II – ARTICLE 18 RETURN

         117.     The Mother restates and re-alleges the allegations contained in Paragraphs 1

through 116 as if fully set forth herein.

         118.     The Mother invokes Article 18 of the Convention, which grants this Court plenary

power to order the children’s return at any time.

         119.     In accordance with the Article 18 equitable return factors set forth in Justice

Alito’s concurring opinion in Lozano v. Montoya Alvarez, the Mother requests that this Court

exercise its equitable discretion to return the children to Japan under Article 18 even if the Father

establishes one of the Convention’s five narrow discretionary exceptions to return under the

Convention.4

         120.     The children here have an interest in returning to Japan, their country of habitual

residence.

         121.     The children have close ties with Japan; in particular, they have close ties to: (a)

the Mother; (b) their nuclear and extended families; (c) their daycare and school; (d) their

medical care; and (e) their Japanese culture.

         122.     The children have a strong need for regular daily contact with the Mother, who

was exercising rights of custody at the time the children were retained in the United States from

Japan and who was and has always been the children’s primary caretaker. The Father is now

preventing all meaningful contact between the children and the Mother.

         123.     The Mother has an interest in exercising her Japanese rights of custody in Japan,

which she was doing at the time the Father retained the children in the United States.




4
 See Lozano, 134 S.Ct. at 1237 (Alito, J., concurring) (listing factors that weigh in favor of returning a child to the
country of habitual residence even when a narrow discretionary exception to return is established).


                                                           17
          Case 1:19-cv-02396-ELH Document 1 Filed 08/20/19 Page 18 of 24



        124.     The governments of Japan and the United States both have an interest in

discouraging inequitable conduct and deterring international child abductions.

                             PROVISIONAL AND EMERGENCY REMEDIES5

        125.     Simultaneously with the filing of this Petition, the Mother files a Request to

Expedite Proceedings and Issue Show Cause Order in Lieu of Writ of Summons Pursuant to

Hague Convention Law.

        126.     The Mother requests that this Court issue a Show Cause Order in lieu of a writ of

summons due to the expedited nature of this child abduction case and pursuant to the Hague

Convention, the mandate of the United States Supreme Court, the implementing statute and

relevant Fourth Circuit authority.

        127.     The Father is wrongfully retaining the children in the United States.

        128.     The Father is imminently moving the children to Pennsylvania. Upon information

and belief, the Father unilaterally purchased a home located at 300 South Shaffer Drive, New

Freedom, Pennsylvania 17349. The Father has unilaterally announced that he is keeping the

children in the United States from their home in Japan. The “move” to Pennsylvania is scheduled

to occur before the start of the 2019-2020 school-year.

        129.     The Father has the resources and the ability to remove the children to a different

state outside of this Court’s jurisdiction. And the Father is scheduled to imminently and

unilaterally relocate the children this month to Pennsylvania where this Court would no longer

have jurisdiction over this child abduction case.




5
  This Court “[i]n furtherance of the objectives of . . . the Convention . . . may take or cause to be taken measures
under Federal or State law, as appropriate, to protect the well-being of the child involved or to prevent the further
removal or concealment before the final disposition of the petition.” ICARA § 9004.



                                                        18
          Case 1:19-cv-02396-ELH Document 1 Filed 08/20/19 Page 19 of 24



         130.   The children’s second-term of school in Japan is scheduled to begin on September

1, 2019. The children will likely now miss the start of their second-term in Japan.

         131.   Unless this Court takes immediate action to issue a Show Cause Order, and then

bring the Father and the children before the Court, irreparable harm will occur to the well-being

of the children in that children will be deprived of their Mother, their home, and their life in

Japan.

         132.   The Mother therefore requests that the Court issue a Show Cause Order forthwith

ordering the appearance of the Father and children before this Court on the first available date on

the Court’s calendar, and directing the United States Marshal to serve the Show Cause Order on

the Father forthwith. The Court will then be able to confirm the exact whereabouts of the

children in Maryland as required by ICARA § 9003(b).

         133.   In the alternative, the Mother requests that the Show Cause Order and all other

pleadings and papers filed in this case be served by private process on the Father’s Maryland

state court counsel, Stephen J. King, Esquire, Stephen Jennings King, P.A., 44 North Main

Street, Bel Air, Maryland 21014.

         134.   Pursuant to ICARA § 9004, in a proceeding for the return of a child, “[n]o court

exercising jurisdiction … may … order a child removed from a person having physical control of

the child unless the applicable requirements of State law are satisfied.” ICARA § 9004. In this

case, the law referred to is that of Maryland.

         135.   In Maryland, the Uniform Child Custody Jurisdiction and Enforcement Act

(hereinafter “UCCJEA”) is the source for statutory law governing, inter alia, the resolution of

both domestic and international child custody disputes and is codified as MD. CODE ANN., FAMILY

LAW, §§ 9.5-101 et seq.




                                                 19
         Case 1:19-cv-02396-ELH Document 1 Filed 08/20/19 Page 20 of 24



        136.    Maryland law addresses the appearance of the parties and the child in such cases

in § 9.5-210 of the UCCJEA. That section authorizes this Court to order the appearance of the

child and custodian or custodians together. Id. This Court therefore has the authority to issue a

show cause order, ordering the appearance of the Father and children in that the provisions of 22

U.S.C. § 9004 can be met.

        137.    The Mother further requests that this Court order, as a part of the Show Cause

Order, a provision prohibiting either party from removing the children from the jurisdiction of

this Court during the pendency of the proceedings in this Court, taking into possession all of the

children’s travel documents, and thereafter issuing a Scheduling Order setting an expedited

hearing on the Verified Petition for Return of Children to Japan.

        138.    The Mother may not be financially able to travel to the United States for both the

Show Cause hearing and the final evidentiary hearing in this case. The Mother requests that her

appearance be excused for the initial Show Cause hearing or that she be permitted to appear by

telephone. The Mother’s counsel will appear on her behalf at the Show Cause Hearing, and will

have full authority to schedule all further hearings and deadlines in this case. The Mother intends

to travel to the United States to appear for the evidentiary hearing.

        139.    In accordance with the Hague Convention Articles 2 and 11, ICARA, 28 U.S.C. §

1657, the requirement of the Supreme Court of the United States that courts use the most

expeditious procedures available, and the good and meritorious cause to expedite consideration

of the Mother’s Petition, this Court should enter a Show Cause Order forthwith in the form

submitted to this Court, setting a date for the Father to appear with the children, on the first date

available on the Court’s calendar, and thereafter allowing for full resolution of this matter within

six weeks of the date of filing this Petition.




                                                 20
         Case 1:19-cv-02396-ELH Document 1 Filed 08/20/19 Page 21 of 24



                                           UCCJEA DECLARATION

       140.     The details regarding the minor child that are required to be provided under the

UCCJEA are as follows:

            a   The children have been physically located at the following address, with the

                Father, from on or about December 26, 2017 until June 22, 2019, and from June

                22, 2019 to present as a result of the Father’s wrongful retention of the children:

                612 Cedarday Drive, Bel Air, Maryland 21015.

            b   For the five years preceding this Petition until December 26, 2017, the children

                resided with the Mother by agreement of the parties at 3-8-16 Hatahara-Dori,

                Nada-Ku, Kobe, Hyogo, 657-0822, Japan.

            c   The Mother does not have information of any custody proceeding concerning the

                children pending in any other court of this or any other State, except as set forth in

                this Petition.

            d   The Mother does not know of any person, or institution, not a party to the

                proceedings, which has physical custody of the children or claims to have rights

                of parental responsibility or legal custody or physical custody of, or visitation or

                parenting time with the children.

                                             NOTICE OF HEARING

       141.     Pursuant to ICARA § 9003(c), the Father will be given notice of any hearings in

accordance with Maryland’s UCCJEA.6




6
 The Convention itself does not specify any specific notice requirements. ICARA provides that notice be given in
accordance with the applicable law governing notice in interstate child custody proceedings. ICARA § 9003(c).


                                                      21
        Case 1:19-cv-02396-ELH Document 1 Filed 08/20/19 Page 22 of 24



  ATTORNEYS’ FEES AND COSTS INCLUDING TRANSPORTATION EXPENSES
       PURSUANT TO CONVENTION ARTICLE 26 AND ICARA § 9007

      142.    The Mother has incurred significant expenses as a result of the wrongful retention

of the children by the Father. The Mother will submit a copy of all expenditures as soon as

practicable and possible and will amend these costs, from time to time, according to proof and

in light of further expenditure required because of the Father’s wrongful retention.

      143.    The Mother respectfully requests that this Court award all reasonable and

necessary expenses and attorneys’ fees and costs incurred to date as required by ICARA § 9007,

reserving jurisdiction over further expenses.

                                   RELIEF REQUESTED

      WHEREFORE, Petitioner, Mitsuko Maeda, respectfully requests the following relief:

  A. That this Court issue an Order directing the prompt return of the children to their habitual

      residence of Japan in accordance with Petitioner’s rights of custody under Japanese law

      and Articles 3, 5a and 18 of the Convention; and

  B. That this Court issue a Show Cause Order forthwith, scheduling an initial show cause and

      scheduling hearing on the first available date on the Court’s calendar, and requiring the

      Respondent to appear in person with the children at the show cause and scheduling

      hearing to confirm that the children are physically located within this Court’s jurisdiction;

  C. That this Court’s Show Cause Order also include a provision ordering that neither party

      may remove the children from this Court’s jurisdiction during the pendency of these

      proceedings, and taking into the Court’s possession all of the children’s passports and any

      other travel documents;

  D. That this Court’s Show Cause Order be served on the Respondent forthwith by the United

      States Marshal Service;



                                                22
     Case 1:19-cv-02396-ELH Document 1 Filed 08/20/19 Page 23 of 24



E. In the alternative, that this Court’s Show Cause Order be served on the Respondent’s

   Maryland state court counsel, Stephen J. King, Esquire;

F. That this Court excuse the appearance of the Petitioner at the Show Cause Hearing as

   long as the Petitioner’s counsel appears on her behalf and has full authority from the

   Petitioner to schedule an expedited evidentiary hearing and all related deadlines;

G. That this Court order daily and unfettered electronic video and telephone access for the

   Petitioner with the children during the pendency of these proceedings;

H. That this Court order unfettered in-person access for the Petitioner with the children

   while the Petitioner is in Maryland during the pendency of these proceedings;

I. That if the Respondent fails to appear pursuant to this Court’s Show Cause Order, that

   this Court issue an Order directing that the name of the children be entered into the

   national police computer system (N.C.I.C.) missing persons section and that an arrest

   warrant be issued for the Respondent;

J. That this Court issue an Order directing the Respondent to pay the Petitioner’s reasonable

   and necessary expenses, including but not limited to attorneys’ fees, suit money,

   expenses, and costs; and

K. That this Court grant any such further relief as justice and the Petitioner’s cause may

   require.




                                           23
Case 1:19-cv-02396-ELH Document 1 Filed 08/20/19 Page 24 of 24
